internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------ ---------------------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no -------------- telephone number ---------------------- refer reply to cc fip b05 plr-105688-19 date may legend issuer ---------------------------------------------------- ------------------------------------------ state year year year year a b month month date date ------- ------- ------- ------- ------- ------------------ ---------------------- ----------------------- --------------------- -------------------- ---------------------- dear ------------------- plr-105688-19 this is in response to your request for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file an election made under sec_25 of the internal_revenue_code the code facts and representations issuer is authorized by state to issue qualified_mortgage bonds under sec_143 and mortgage credit certificates under sec_25 to facilitate the development rehabilitation and financing of low- to moderate-income housing issuer has issued mortgage credit certificates under a succession of programs the most recent being the program that expired at the end of year the year mcc program in contemplation of the expiration of the year mcc program in month issuer adopted a resolution establishing issuer’s year mortgage_credit_certificate program the year mcc program and foregoing the issuance of dollar_figurea of qualified_mortgage bonds in order to allocate dollar_figurea of volume_cap to the year mcc program issuer wanted to make certain that it maintained the ability to offer mortgage credit certificates continuously as the year mcc program expired and the year mcc program started issuer provided timely public notice of the year mcc program in month and the following month also in month prior to the adoption of the resolution issuer’s bond counsel drafted a mortgage_credit_certificate election pursuant to sec_25 for the year mcc program the year mcc election in month approximately five months after month while reviewing its volume_cap utilization issuer discovered that the year mcc election had not been filed with the internal_revenue_service irs issuer’s bond counsel had inadvertently failed to timely file the year mcc election on issuer’s behalf after discovering the failure_to_file the year mcc election issuer filed a late year mcc election with the irs on date and soon thereafter on date submitted a ruling_request for an extension of time to file the year mcc election the year mcc election was filed approximately two months after the filing deadline for the election the year mcc election is an election not to issue dollar_figureb of qualified_mortgage bonds under the carryforward of prior year year volume_cap with respect to the year mcc program no taxpayer will have a lower tax_liability than if the year mcc election had been filed timely as of date the irs had not discovered the failure to timely file the year mcc election law and analysis sec_25 allows a state or political_subdivision to establish a program for a particular calendar_year to issue mortgage credit certificates in lieu of qualified_mortgage bonds under sec_143 that it is authorized to issue mortgage credit certificates issued under sec_25 plr-105688-19 provide borrowers federal tax_credits with respect to interest_paid or accrued on eligible home mortgage loans under sec_25 one requirement of a qualified_mortgage_credit_certificate_program is that the issuing authority elects in the form and manner prescribed by the secretary not to issue an amount of private_activity_bonds that it may otherwise issue during such calendar_year under sec_146 pursuant to sec_1_25-4t of the income_tax regulations the issuer must file the election with the irs on or before the earlier of the date of distribution of the mortgage credit certificates or the end of the calendar_year for which the issuer has authority to issue qualified_mortgage bonds sec_301_9100-1 of the procedure and administration regulations provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 pursuant to sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 and iii provide however that the taxpayer has not acted in good_faith if it was informed in all material respects of the required election and related tax consequences but chose not to file the election or used hindsight in requesting relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than the taxpayer would have had if the election had been timely taking into account the time_value_of_money after discovering the inadvertent failure_to_file the year mcc election issuer filed the late year mcc election on date and soon thereafter on date submitted a ruling_request for an extension of time to file the year mcc election as of date the irs had not discovered the failure to timely file the year mcc election at no point did plr-105688-19 issuer decide to not file the year mcc election nor did issuer use hindsight in requesting an extension to file the year mcc election if the requested relief is granted neither issuer nor any of the borrowers receiving mortgage credit certificates will have a lower tax_liability than if the election had been timely made based on all of the facts and representations submitted we conclude issuer acted reasonably and in good_faith upon discovery of the mistake we also conclude that the interests of the government will not be prejudiced if we grant the relief requested by issuer conclusion under sec_301_9100-3 issuer is granted an extension of time to date to file the year mcc election therefore the year mcc election is deemed to have been filed timely except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by issuer and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions and products s by _______________________ johanna som de cerff senior technician reviewer branch cc
